Order, Supreme Court, New York County, entered March 15, 1979, reversed, in the exercise of discretion, and the motion of defendant-appellant for dismissal on the ground of forum non conveniens granted, with costs, on condition that, within 20 days after service of the order entered hereon, defendant-appellant shall stipulate to the acceptance of service of process in an action in the State of California seeking the same relief as in the instant action and shall waive any defense in the State of California based on limitation of time; if not so stipulated, the order appealed from is affirmed, with costs. The subject transaction took place in California, which is the place of performance, and that forum is available for adjudication of the case; the witnesses and pertinent docu*573merits are also there, and another case involving the same relationships and some of the same parties is currently pending there. Concur—Kupferman, J. P., Birns, Fein, Markewich and Lupiano, JJ.